AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                              JUDGMENT IN A CRIMINAL CASE
                                 v.                                         (For Offenses Committed On or After November I, 1987)


                            Juan Olivarez-Guzman                            Case Number: 3: 19-mj-23682



                                                                                                               ILED
REGISTRATION NO. 88893298

THE DEFENDANT:
                                                                                                           SEP 16 2019
 l:8l pleaded guilty to count(s) 1 of Complaint                                  CLERK, U.S. DISTRIC
                                  -----''------------t=iimi-i:;:,.,..,;~~~~=L-+-
 D was found guilty to count(s)                                               BY         DISTRICT DF CALIFORNIA

      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1
 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                '~ TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

 l:8l   Assessment: $10 WAIVED l:8l Fine: WAIVED
 l:8l   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, September 16, 2019
                                                                          Date oflmposition of Sentence


Received
                    '.-.(
              ---------
              DUSM                                                        HiiliR~OCK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3: l 9-mj-23682
